Citation Nr: 1316221
Decision Date: 05/16/13	Archive Date: 06/28/13

Citation Nr: 1316221	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  01-07 628	)	DATE MAY 16 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of multiple shell fragment wounds, with muscle group involvement, to the right buttock, currently evaluated as 40 percent disabling.
 
2.  Entitlement to an increased rating for residuals of multiple fragment wounds to the right leg, manifested by muscle involvement and multiple foreign bodies, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION
 
The Veteran served on active duty from May 1943 to December 1945. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2004, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the Court, in December 2005, vacated the Board's decision and remanded the claim.  The case was remanded in September 2006, and returned to the Board in June 2012.  In September 2012, the Board denied the claim.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to its September 2012 decision, the Board failed to address a motion to extend the time to review and respond to documents forwarded to counsel by VA pursuant to a "Freedom of Information Act" request.  


CONCLUSION OF LAW

Vacatur of the Board's September 24, 2012 decision denying entitlement to increased ratings for multiple shell fragment wounds to the right buttock and right leg is warranted. 38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. § 20.904  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision when a Veteran is denied due process of law.  38 C.F.R. § 20.904(a)(3) (2012).  In this case, in March 2012, the representative filed a request with the regional office for documents under the "Freedom of Information Act."  Embedded within that request was a call that VA afford the appellant 60 days to respond.

The appellant's March 2012 request was not acted upon until August 2012 when the Board recognized that the regional office had failed to act.  The Board, however, issued a decision on the merits in September 2012 without responding to the appellant representative's request for a 60 day extension to address to the documents received pursuant to the March 2012 request.  Under the circumstances, it is the opinion of the Board that it is plausible that the Veteran was denied due process of law in the adjudication of his claims for increased evaluations.

Hence, the Board will vacate its September 24, 2012 decision, and afford the appellant 60 days from the date of this decision to respond to the documents provided in August 2012.  The Board will then readjudicate the appellant's claims.


ORDER

The September 2012 Board decision denying the Veteran's claims of entitlement to increased ratings for multiple shell fragment wounds to the right buttock and right leg is vacated.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





Citation Nr: 1232966	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  01-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to an increased rating for residuals of multiple shell fragment wounds, with muscle group involvement, to the right buttock, currently evaluated as 40 percent disabling.
 
2.  Entitlement to an increased rating for residuals of multiple fragment wounds to the right leg, manifested by muscle involvement and multiple foreign bodies, currently evaluated as 20 percent disabling.  
 
 
REPRESENTATION
 
Appellant represented by:  Daniel G. Krasnegor, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1943 to December 1945. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2004, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Remand, the Court, in December 2005, vacated the Board's decision and remanded the claim.  The case was remanded in September 2006, and returned to the Board in June 2012.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The residuals of shell fragment wounds to the right buttock do not cause a severe impairment to Muscle Group XVII. 
 
2.  The residuals of shell fragment wounds to the right leg do not cause a severe impairment to Muscle Group XII. 
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran does not meet the criteria for an increased rating for residuals of multiple shell fragment wounds to the right buttock with muscle group involvement.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.655, 4.7, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2011). 
 
2.  The Veteran does not meet the criteria for an increased rating for residuals of multiple fragment wounds to the right leg manifested by muscle involvement and multiple foreign bodies.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 3.655, 4.7, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 
 
VCAA
 
In letters of September 2001, November 2003, and October 2006, the RO notified the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, these notices informed the Veteran of information and evidence necessary to substantiate the claims for increased disability ratings, and the manner in which disability ratings and effective dates are assigned.  They also informed him of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  
 
As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and in June 2002, November 2003, June 2007, July 2008, April 2009, November 2010, and November 2011 he was afforded formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
 
Legal Criteria 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 
 
Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case,"  Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 
 
When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 (2011). 
 
Historically, the RO granted service connection for residuals of shell fragment wounds to the right buttock with injury to Muscle Group XVII, and residuals of shell fragment wounds to the right leg with injury to Muscle Group XII.  These were most recently rated as 40 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5317 (Muscle Group XVII) for the residuals of the right buttocks, and 20 percent disabling under Diagnostic Code 5312 (Muscle Group XII), for residuals of the right leg. 
 
Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2011).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2011). 
 
Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. §§ 4.14, 4.55(a).  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  See 38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  See 38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings. 
 
The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  
 
The Veteran's service-connected residuals of multiple shell fragment wounds to the right buttocks are currently rated as 40 percent disabling, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5317.  Diagnostic Code 5317 provides evaluations for disability of muscle group XVII.  The functions of these muscles include extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2,3); tension of fascia lata and iliotibial (Maissait's) band, acting with XIV (6) of postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1).  The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus.  Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5317. 
 
The service connected residuals of multiple fragment wounds to the right leg is currently rated as 20 percent disabling pursuant to Diagnostic Code 5312.  Pursuant to Diagnostic Code 5312, a 20 percent rating is warranted for a moderately severe injury to Muscle Group XII (foot and leg group) of the lower extremity.  A 30 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5318.
 
Under Diagnostic Codes 5301 to 5323, muscle injuries are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  See 38 C.F.R. § 4.56(d) (2011). 
 
A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 
 
A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 
 
A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 
 
A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 
 
If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 
 
The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from shrapnel wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  The guidelines take into consideration the type of injury, the history and complaints as well as objective findings. 
 
Factual Background
 
In September 1944, the Veteran was wounded in action while serving in combat in France.  Service medical records addressing post wound care and initial findings concerning the path of any shell fragments are not available.  An October 1945 separation examination report noted a history of a shrapnel wound to the leg in September 1944.  The report also noted that the appellant had been hospitalized for 70 days.  Physical examination revealed multiple wound scars on the right leg and buttocks.  There was an adherent scar on the right leg.  The Veteran reported having right ankle pain with extended walking.  The scaring involved the anterior tibialis but the Veteran demonstrated a full range of painless motion. 

At the Veteran's first post-service VA examination in October 1948, he complained of right ankle pain every few weeks.  He reported that he could walk around without limitation and his right buttock wounds did not cause trouble.  On examination, well healed, non-adherent shell fragment wound scars were noted on the upper and right posterior thigh, the right buttock, and the lateral surface of the lower right leg.  The shell fragment wound scars to the upper and right posterior thigh and the right buttock showed evidence of slight muscle damage.  A shell fragment wound scar at the right Achilles tendon was adherent; and a shell fragment wound scar at the anterior tibial muscle was herniated.  Knee and ankle motion was good.  The diagnoses were residuals of shell fragment wounds to the right ankle and buttock, with scarring, "minor" muscle damage, and a hernia to the anterior tibial muscle along with multiple retained foreign bodies.
 
At the June 2002 VA examination, the Veteran reported right thigh pain after sitting for 20 minutes.  There was a small right entry post-op scar on the right posterior thigh measuring 4 inches which was healed, and a 0.5 inch scar post shrapnel injury scar.  There was no tenderness, the texture was good, and there was adherence at the thigh entry scar.  There was no ulceration, minimal tissue loss, no inflammation or disfigurement.  There was depression at the right thigh entry scar.  Limitation of function was manifested by difficulty with prolonged sitting.
 
At the November 2003 VA examination the Veteran reported intermittent posterior thigh pain after sitting for over 10-15 minutes.  It was noted the muscles in the right lower lateral leg and right posterior thigh were injured, and that there was residual shrapnel in the tibia/fibula.  Physical examination revealed a 1 inch healed scar over the right buttock and a 1 inch healed scar on the right lower leg, laterally, with no tissue loss.  There were minimal adhesions, with no tendon damage.  There was no muscle herniation and muscle strength was within normal limits.  The muscle group could move the joint with no joint function affected.  X-rays showed multiple metallic foreign bodies in the soft tissues with proximal femur and right tibia/fibula, possible embedded foreign bodies in the tibia and fibula; and, a possible fusion of the bilateral sacro-iliac joints.  It was noted that ankylosing spondylitis should be ruled out.  
 
The June 2007 VA examination report notes the right hamstring, gastrocnemius, and, fourth and fifth digit extensor muscles were involved in the injury.  The right fibula was also injured.  The Veteran reported current symptoms of pain, increased fatigability, and weakness.  He denied decreased coordination and uncertainty of movement.  The pain was mostly in the posterior thigh.  Flare ups were of moderate severity, occurring daily and lasting minutes.  Flare ups were precipitated by sitting for too long.  The Veteran reported being unable to finish long tasks if he sat for long periods of time.  
 
Physical examination revealed  an injury to muscle group XIII of the thigh, semimembranous and semitendinosus with tissue loss and full muscle strength.  There was also an injury to muscle group XI, triceps surae, tibialis posterior, peroneus longus, peroneus brevis with tissue loss and full muscle strength.  Finally, an injury to muscle group XII, tibialis anterior with tissue loss but with full muscle strength was noted.  There was intramuscular scarring in the right distal lateral leg.  Muscle strength was good.  With repetition, however, the right hamstring muscles and his endurance to extend the knee decreased.  There were three scars on the right leg:  (1) at the anterior lateral leg which was 10 centimeters long; (2) at the distal lateral leg which was three centimeters long; and, (3) at the post distal leg which was two centimeters long.  There were three scars in the proximal posterior thigh two of which were 3.5 centimeters, and one which was five centimeters.  The scars were not painful or tender, and were not adherent.  There was no residual nerve, tendon or bone damage, and no muscle herniation.  Joint motion was not limited by the muscle injury.  Hip and knee ranges of motion were within normal limits.  The Veteran was diagnosed with status post gunshot wound of the right thigh and leg; status post surgery for bullet removal; and, post thigh muscular deformity.
 
At the July 2008 VA examination, it was noted the Veteran had suffered a through and through injury.  He reported pain, increased fatigability, and weakness.  There was no decreased coordination or uncertainty of movement.  He reported daily flare-ups of moderate severity which lasted hours and which worsened with increased walking, standing and sitting.  He reported difficulty doing his daily chores.  The Veteran reported increasing pain over the prior six to seven years, and feeling that the shrapnel in his right leg and right buttocks had been moving around.  He was able to walk three blocks and stand for ten minutes.  He had tried acupuncture which had not helped much, and physical therapy.  His right knee disorder had improved after the physical therapy.  There was no reported tendon damage, but there was post proximal thigh tenderness.  The examiner noted that the Veteran was unable to stand for more than an hour, and was unable to walk long distances or carry very heavy objects.  His pain level in the right leg and right posterior thigh-buttock had been increasing over the prior six to seven years over the area of the shrapnel injury site, and it was increasingly difficult for the appellant to walk, go up the stairs, sit for long periods of time and drive long distances.  The examiner stated that the Veteran's injuries caused restrictions in the appellant's work and activities of daily living over the years.  
 
At an April 2009 VA examination mild generalized atrophy of the posterior thigh was noted.  There was indentation and adhesions at the site of the scar, however, the scar was not tender.  Injuries to muscle groups XIII and XVII were noted but no intermuscular scarring was noted.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Adherent scars were noted, however, they were not tender.  There was no tendon or bone damage, and no muscle herniation.  There was a loss of deep fascia or muscle substance.  There was no limitation of joint movement due to the injury.  The examiner noted that the leg remained bothersome with long standing and walking. Hence, due to pain the Veteran was restricted in standing for more than 10 minutes and walking more than three blocks.  Further, he could not sit for more than a half hour, and he had difficulty with crawling, bending and climbing.  The injuries did not cause him to stop working or retire, this was due to other factors.  
 
At the November 2010 VA examination the Veteran reported pain, and weekly flare-ups of moderate severity lasting hours.  He denied any decreased coordination, fatigability, weakness and uncertainty of movement.  His symptoms were aggravated by prolonged sitting, and he reported difficulty being in one position.  Injuries to muscle groups XIII and XVII were noted.  Both had tissue loss but full muscle strength.  Muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  The right leg showed a ten centimeter anterior-lateral leg scar, a three centimeter distal lateral leg scar, and a two centimeter post distal leg scar.  There were three scars in the proximal posterior thigh two of which were 3.5 centimeters long and one which was 5 centimeters.  There was no residual bone damage or muscle herniation noted.  There was a loss of deep fascia or muscle substance in the right hamstring, but joint motion was not limited.  
 
The Veteran reported that the hip pain started 7-8 years ago and limited his ability to sit for an extended period of time.  Right knee pain reportedly had intensified in the prior few years, with radiating pain from the right knee to the ankle preventing proper walking.  While the right hip, ankle and knee joint were injured there was no deformity, giving way, instability stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking, effusions, or inflammation.  There was pain and decreased speed.  The injury affected the joint motion.  The Veteran reported severe weekly flare-ups lasting hours.  The Veteran reported difficulty with sitting to enjoy a show or do a task, and moving around.  There were no symptoms of arthritis or incapacitating episodes of arthritis.  He was able to stand for 10 minutes, walk about two blocks, and he used a cane intermittently.  His gait was affected due to hip pain.  The right hip was tender mostly post gluteals.  Range of motion revealed right hip flexion to 110 degrees, extension to 25 degrees, and abduction to 30 degrees.  He could toe out for more than 15 degrees, and  could cross the left leg over the right, but not the right leg over the left.  There was objective evidence of pain on motion of the right leg.  There was no additional limitation of motion with repetitive use.  
 
The right knee was tender laterally and on the outer knee with mild swelling.  There was crepitation but no mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscal abnormality, or abnormal tendons or bursae.  Range of motion revealed flexion from 15 to 110 degrees and extension was limited to 15 degrees.  There was objective evidence of pain with active motion.  
 
The right ankle showed mild valgus but no instability or tendon abnormality.  Right ankle dorsiflexion was to 10 degrees and plantar flexion was to 35 degrees.  There was no objective evidence of pain, or additional loss of motion with active motion or following repetitive motion. 
 
There was no joint ankylosis, strength was 5-/5 at the right gluteals and right ankle extension, and 5/5 at right ankle dorsiflexion and plantar flexors with effort.  X-rays of the right hip showed mild osteoarthritis with multiple bodies.  X-rays of the right knee showed degenerative joint disease involving the medial compartment.  X-rays of the right ankle showed multiple metallic foreign bodies with no evidence of arthritis.  The examiner opined that it was at least as likely as not that the gunshot wounds, and residuals affected right hip gluteal and hamstring strength and endurance.  The right knee degenerative joint disease was opined to be less likely associated with the foreign bodies.  Right ankle pain was opined to be less likely associated with the back condition.  
 
The RO requested a clarification regarding the medical opinion.  In November 2011, the VA examiner noted that the Veteran's right knee pain began years after the initial injury and at a further distance away from the shrapnel site.  Further, the Veteran stated that it was the right leg injury where pain over the years had caused him not to walk properly.  Hence, the examiner opined that it was likely that the leg condition from service aggravated knee.  She opined that the right knee pain went from non to severe over the years.  
 
In a rating decision of February 2012, the RO granted service connection for degenerative joint disease of the right knee and assigned a disability rating of 20 percent, effective November 24, 2010.  The Veteran did not disagree with the assigned rating pertaining to the right knee.  
 
A.  Right buttocks
 
The Veteran's residuals of multiple shell fragment wounds, with muscle group involvement, to the right buttocks are currently rated as 40 percent disabling under Diagnostic Code 5317.  After a careful review of the evidence, the Board finds that a higher disability rating is not warranted.  
 
A 50 percent disability rating under Diagnostic Code 5317 is warranted for severe muscle injury.  Based on the evidence of record, the Board finds that the Veteran's residuals of multiple shell fragment wounds to the right buttocks with muscle group XVII involvement is not severe.  While there is evidence that the initial injury required a prolonged term of care, as well as evidence of limited right hip motion, and a limitation of his ability to work and conduct activities of daily living, there are no indications on palpation of a loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  There is no evidence of any shattered bones, intramuscular scarring and/or binding.  There are no adherent scars.  There is no evidence that the buttock muscles swell or harden abnormally in contraction.  As such, the evidence does not demonstrate a significant loss of strength or muscle substance to reflect a " severe" muscle injury pursuant to Diagnostic Code 5317.  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  
 
In Esteban, the Court held that in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for a veteran to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. at 264.
 
In this regard, the Veteran's service connected shrapnel wound residuals in right buttocks include scarring.  VA has granted the Veteran separate ratings for the scar (at 10 percent disability rating, effective March 21, 2002), and a claim for increased rating for scar residuals is not in appellate status.  Therefore, the Board does not have any authority to adjudicate whether the Veteran is entitled to an increased rating for buttock scars. 
 
The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40, and for functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  However, when considering additional functional loss, increased evaluations above those for a "severe" muscle injury are not warranted.  The April 2009 and November 2010 examinations specifically reported that additional functional loss was not present due to pain, fatigue, weakness, lack of endurance, or incoordination.  
 
The Board acknowledges the Veteran's reports of pain on motion, specifically pain on the right hip.  DeLuca v. Brown, 8 Set. App. 202 (1995).  However, the Board finds that even considering the reports of pain, the Veteran's disability does not meet the level of a "severe" muscle injury.  While the Veteran reported pain, increased fatigability and weakness at the June 2007 VA examination, he denied decreased coordination and uncertainty of movement.  Moreover, physical examination showed a full range of hip motion.  At the July 2008 VA examination it was noted that he reported pain, increased fatigability, and weakness.  But, once again he denied decreased coordination or uncertainty of movement.  While he reported daily flare-ups, these were of moderately severe intensity.  While the Veteran's injuries caused work restrictions and restrictions on activities of daily living, he was able to continue to work.  At the November 2010 VA examination he reported pain and weekly moderate flare-ups, however, he denied decreased coordination, fatigability, weakness and uncertainty of movement.  Moreover, there was no objective evidence of pain on motion of the right leg and no additional loss of motion on repetitive use.  In sum, even when considering the reports of pain on motion, the record shows that the Veteran retained muscle strength and function and therefore, the disability does not raise to the level of a "severe" muscle injury.
 
Consequently, a disability rating equating to a "severe" muscle injury for residuals of the Veteran's shell fragment wounds to the right buttocks is not warranted.  Accordingly, the Veteran's claim for an increased disability rating for the residuals of a shell fragment wound of the right buttocks with muscle group XVII involvement, must be denied. 
 
The Board notes that the 40 percent disability rating currently assigned is based a limitation of motion and painful motion of the right hip.  As these symptoms have been considered in the currently assigned disability rating, they cannot be the basis of a separate evaluation for the currently diagnosed right hip arthritis.  As such, a separate evaluation for right hip arthritis is not warranted.  See Esteban. 
 
B.  Right leg
 
The Veteran is currently assigned a 20 percent disability rating for residuals of multiple fragment wounds to the right leg manifested by muscle involvement and multiple foreign bodies, under Diagnostic Code 5312.  After a careful review of the evidence of record, the Board finds that a higher disability rating is not warranted.  
 
To warrant a higher disability rating, the evidence must show "severe" muscle injury.  In this regard, neither the in-service nor the post-service record show that his right leg shell fragment wound injury is manifested by adverse symptomatology that equates to a "severe" Muscle Group XII injury.  VA examinations have noted muscle injury, some loss of deep fascia, and adherent scars.  However, the scars were not tender and muscle injury has been noted not to limit any joint motion.  The initial injury was not through and through, or deep penetrating, as shown by the fact that fragments did not penetrate the bone.  Indeed, the VA examinations have noted no bone damage, and no evidence of fractures.  There have been no objective findings shown that are suggestive of a severe rating.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate a severe functional impairment.  38 C.F.R. § 4.56(d)(4).  In fact, except for some minimal adhesion and retained foreign bodies, scarring for which the RO has assigned a separate compensable rating, and complaints of pain after sitting for prolonged periods, no adverse symptomatology was seen in the contemporaneous VA treatment records or at the three most recent VA examinations.  Accordingly, the claim for an increased rating for residuals of shell fragment wounds to the right leg is denied.  38 C.F.R. §§ 4.56, 4.73. 
 
The Board has considered the Veteran's complaints of pain when sitting and walking, and the report that he cannot walk more than three blocks.  A lay witness can attest to the severity of the visible symptoms or manifestations of a disability.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  However, the Board finds that these reported symptoms are contemplated in the currently assigned 20 percent disability rating.  38 C.F.R. § 4.56.  Moreover, and significantly, the VA examinations showed that there was no additional limitation of function with repeated use.  While there is a showing of right knee degenerative joint disease, the Veteran has already been awarded a separate rating for this and therefore, symptoms of limitation of motion associated with the degenerative joint disease of the right knee cannot serve as the basis for an increased rating.  Esteban.  Moreover, and as noted, a separate rating for the scars has also been granted and symptoms associated with the same do not serve as a basis for granting a higher disability rating.  


C.  Extraschedular Consideration
 
The Board has considered whether the Veteran's disabilities warrant an increased disability rating on a extraschedular basis.  Pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.  38 C.F.R. § 4.56.  Nonetheless, consideration has been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).
 
An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.
 
In this case, the schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the competent evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order. 
 
 
ORDER
 
Entitlement to an increased rating for residuals of multiple shell fragment wounds, with muscle group involvement, to the right buttock, currently evaluated as 40 percent disabling, is denied. 
 
Entitlement to an increased rating for residuals of multiple fragment wounds to the right leg, manifested by muscle involvement and multiple foreign bodies, currently evaluated as 20 percent disabling, is denied. 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


